DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 20 May 2022 in response to the Final Office action mailed 3 March 2022 (see also the Advisory action mailed 26 April 2022), has been entered and fully considered. As per Applicant’s filed claim amendments (see submission of 18 April 2022) claims 1 and 5-19 are pending, wherein: claims 1 and 5 have been amended, claims 6-19 are as previously presented, and claims 2-4 have been cancelled by this and/or previous amendment(s).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2022 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 9 March 2017. It is noted, however, that applicant has not filed a certified copy of the JP 2017-044639 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US PGPub 2015/0232664) in view of Kanaya et al. (EP 3015510 A1)
	Regarding claims 1, 6-8 and 18, Guo teaches thermally conductive compositions comprising about 20 to about 60 wt% of an organic polymer, from about 30 to about 70 wt% of a thermally conductive additive, and further optional additives (abstract; [0005]; [0043]), and further teaches articles produced therefrom ([0007]; [0171]-[0175]). Guo teaches the organic polymer may be polyolefins ([0005]; [0098]-[0102]), including those of polyethylene and polypropylene ([0099]; [0101]).
	Guo teaches the thermally conductive additive is selected from inorganic filler material including magnesium hydroxide, aluminum oxide-hydroxide, alumina, aluminum oxide, aluminum trihydroxide, magnesium oxide, beryllium oxide, zinc oxide, etc. ([0117]; [0119])(instant claims 1 and 6), and further teaches a thermal conductivity of at least about 5 W/mK ([0118])(instant claim 7) and a particle size d90 of from about 2.0 to about 5.0 µm ([0121])(instant claim 8).
Guo teaches the composition as noted and further teaches the optional inclusion of about 0.1 to about 5 wt% of a compatibilizer ([0143]; [0149]), wherein suitable compatibilizing agents include polyolefin waxes, specifically oxidized polyolefin waxes ([0144]). Guo does not specifically teach modification of the polyolefin wax by unsaturated carboxylic acids or their derivatives. However, Kanaya teaches similar resin compositions, suitable for forming molded products, comprising a thermoplastic or thermosetting resin base, inorganic reinforcement/fillers, a functional group-containing olefin polymer and olefin wax (abstract). Kanaya teaches the olefin wax is acid modified ([0065]) with a group, i.e. carboxyl groups or derivatives thereof ([0080]-[0091]), to improve both its affinity for the inorganic reinforcing material and for the resin base ([0067]) thus leading to improved dispersion and reduced aggregation of the inorganic reinforcing material and to balance between surface glossiness, impact resistance and mold releasability ([0067]; [0091]). Kanaya teaches the modifying carboxyl group(s) are unsaturated compounds having one or more carboxylic acid groups ([0082]-[0084]). Additionally, it is noted that not only does Kanaya also teach that acid-modified olefin waxes are equivalent olefin waxes to oxidized olefin waxes, Kanaya further teaches that carboxyl group functionalized oxidized olefin waxes are a preferred type of oxidized olefin waxes ([0125]-[0127]). Guo and Kanaya are analogous art and are combinable because they are concerned with the same field of endeavor, namely polymer molding compositions comprising olefins and olefin waxes. At the time of filing a person having ordinary skill in the art would have found it obvious to select the acid-modified olefin waxes of Kanaya as the polyolefin wax compatibilizers of Guo and would have been motivated because i) Kanaya teaches acid-modified olefin waxes are advantageous compatibilizers leading to balanced properties (see above), ii) Kanaya teaches acid-modified olefin waxes and oxidized olefin waxes are equivalent and interchangeable and the mere substitution of an equivalent is not an act of invention where equivalency is known to the prior art (see In re Ruff 118 USPQ 343 (CCPA 1958; MPEP 2144.06), and/or iii) Kanaya teaches carboxyl group modified oxidized olefin waxes are a preferred type of oxidized olefin wax for obtaining favorable moldability or impact resistance ([0127]).
Regarding claims 5, 9 and 19, Guo in view of Kanaya renders obvious the compositions as set forth above. Guo further demonstrates thermal conductivities of the compositions that meet the claimed 0.5 to 5 W/mK (examples; Tables 6-7). Kanaya further teaches the olefin waxes have a carboxyl group concentration of 0.1-6 meq/g ([0080] acid-modified olefin wax; [0125] carboxyl modified oxidized olefin wax) which meets the claimed acid value (instant claim 19). 
Guo does not specifically teach the melt flow rate of 11 to 100 g/10min as claimed (instant claim 5), or, alternatively, the acid value of 1 to 100 mg-KOH/g of the wax (instant claim 19). However, Guo teaches the claimed composition comprising the claimed components, present in the claimed amounts. It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 10-17, Guo in view of Kanaya renders obvious the composition as set forth above and Guo further teaches a plurality of articles which can be produced with the thermally conductive composition ([0007]; [0171]-[0175]) including: hand held electronic device housings (readable over timepiece as they tell time; readable over electronic device casing), components of lighting fixtures, safety door locking systems (readable over tumbler), solar cell housings, electronic articles, heaters, self-controlled heaters, radiators (readable over heat dissipating members), circuit protection devices, housings for computers and business machines (readable over electronic device casing), housings for cell phones (readable over timepiece as they tell time; readable over electronic device casing), swimming pool enclosures, trays, plates (readable over tableware), helmets, food service items, medical devices, animal cages, enclosures for electrical equipment, pools, spas, hot-tubs (readable over water-circulating structural materials), toys, sports equipment, recreational equipment, etc. ([0171]-[0175])(all readable over commodity for daily use; most readable over container). Kanaya similarly teaches a plurality of molded articles ([0144]-[0147]) readable over the instant claims. 
Response to Arguments
	The 35 U.S.C. 112(b) rejection of claims 1 and 5-19 is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 102(a)(1) rejection of claims 1 and 5-19 as anticipated by Guo et al. (US PGPub 2015/0232664) is withdrawn as a result of Applicant’s filed claim amendments. Note the new grounds of rejection as set forth above over Guo in view of Kanaya as necessitated by the claimed amendments. Applicant’s arguments (Remarks, page 5) have been fully considered but are moot as the anticipation rejection is withdrawn.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767